DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 2-16 in the reply filed on 26 August 2022 is acknowledged.
Claim Rejections - 35 USC § 112
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear on Line 6 how the first and second locking parts are vertically engageable with one another if the first locking part is along a first side and the second locking part is along a second side, opposite the first side and the claim is for “a surface covering panel”, not a plurality of panels.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how on Lines 7 and 8 there are “a second protrusion” and “a second outer most surface” but there hadn’t been “first” of these claimed. So it is unclear how they are “second”.
Claim 9 recites the limitation "the first region of contact".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "angle ɵf and ɵm".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the plane parallel".  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,865,571. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 2 of the Application is similar to Claim 1 of the Patent except for the reasons below and their equivalent in the Patent. It would have been obvious to one of ordinary skill in the art that male and female interacting parts would lock together and be first and second locking parts.
Application Line 4 – A first locking part
Patent equivalent - A male part
Line 5 – A second locking part
A female part
Line 7 – A second protrusion
A protrusion
Line 8 – A second outer most surface
An outer most female surface
Line 9 – A first recess
A recess
Lines 12-13 – A second locking part
A female part
Line 19 – A second recess
A female recess
Line 21 – A first protrusion
A male protrusion
Line 21 – A first common surface
A common male surface
Line 23 – A second common surface
A common female surface
Line 27 – A second innermost surface
An innermost female surface
Lines 27-28 – A first outer most surface
An outermost male surface
Claim 3 of the Application is similar to Claim 2 of the Patent except for the reasons laid out for Claim 2 with the parallels of first/second and male/female.
Claim 4 of the Application is similar to Claim 3 of the Patent except for the reasons laid out for Claim 2 with the parallels of first/second and male/female.
Claim 5 of the Application is substantially similar to Claim 4 of the Patent.
Claim 6 of the Application is similar to Claim 7 of the Patent except for the reasons laid out for Claim 2 with the parallels of first/second and male/female.
Claim 7 of the Application is substantially similar to Claim 8 of the Patent.
Claim 8 of the Application is substantially similar to Claim 9 of the Patent.
Claim 9 of the Application is similar to Claim 5 of the Patent except for the reasons laid out for Claim 2 with the parallels of first/second and male/female.
Claim 10 of the Application is substantially similar to Claim 6 of the Patent.
Claim 11 of the Application is similar to Claim 10 of the Patent except for the reasons laid out for Claim 2 with the parallels of first/second and male/female.
Claim 12 of the Application is substantially similar to Claim 11 of the Patent.
Claim 13 of the Application is similar to Claim 12 of the Patent except for the reasons laid out for Claim 2 with the parallels of first/second and male/female.
Claim 14 of the Application is similar to Claim 13 of the Patent except for the reasons laid out for Claim 2 with the parallels of first/second and male/female.
Claim 15 of the Application is similar to Claim 14 of the Patent except for the reasons laid out for Claim 2 with the parallels of first/second and male/female.
Claim 16 of the Application has all the structure from Claim 1 of the Patent but not how the panels are brought together. However, the limitations in Claim 16 are about the method of joining panels but the claim from which it depends is not for the method but a vertical joint system. The Patentability lies within the system and not the method.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635